DETAILED ACTION
1.	This office action is in response to the amendment filed on 07/14/2022. 
2.	Claims 1-20 are currently pending and have been considered below.

Response to Arguments
3.          Applicant's arguments filed on 07/14/2022 have been fully considered but they are not persuasive. 
 In the remarks, the Applicant argues in substance that:
In regard to 101 rejection, the Applicant has provided arguments, “… Applicant's claim 1 recites the practical application of determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary. In particular, Applicant's claim 1 provides for an improvement to functioning of computer-related technology, which, per the most recent USPTO guidelines for § 101 of October 2019, disclose patent-eligible subject matter. For instance, Applicant's claim 1 provides a solution for maintaining historical measurement information, which "can require substantial storage space" and obtaining historical measurement information from measurement devices, which can take "substantial network bandwidth and require even greater storage space." See Applicant's Specification at ¶ [0022]. For instance, claim 1 recites the use of local measurement value summaries having a bounded physical size to solve these and other problems. Thus, claim 1 provides a solution to "facilitate a very efficient mechanism for maintaining a history of measurements of an item being measured by a measurement device, and for obtaining combined histories of measurements of the same item, or a same type of item, generated by other measurement devices." Because claim 1 provides an improvement to functioning of computer-related technology, it is therefore directed to patent- eligible subject matter.” (pages 2-5).

In response to argument:
a)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	Regarding independent Claim 1, we recognize that the limitations “generating, over the first period of time…based on the first plurality of measurement values, a first local measurement value summary of the measurement values, the first local measurement value summary having a bounded physical size and being configured to maintain a summarization of the first plurality of measurement values…determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary, wherein determining whether the new measurement value is an anomalous measurement value comprises querying the global combined measurement value summary based on the new measurement value”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes.
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured; sending the first local measurement value summary to a central computing device; receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; and obtaining, by the computing device, a new measurement value of the first item” are additional elements.
The claim limitations “obtaining, by a computing device over  a first period of time, a first plurality of measurement values of a first item being measured…, receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; and obtaining, by the computing device, a new measurement value of the first item” are recited at a high level of generality, and are considered to be insignificant data gathering steps. As shown in the prior art, Rajasegarar et al. “Distributed Anomaly Detection In Wireless Sensor Networks”, 2006 (hereinafter, Rajasegarar), (Pages 1-4), and Bezdek et al.  “Centered Hyperspherical and Hyperellipsoidal One-Class Support Vector Machines for Anomaly Detection in Sensor Networks”, 2010 (hereinafter, Bezdek) (Pages 518, 522-524), both show that obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured…, receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; and obtaining, by the computing device, a new measurement value of the first item, are nothing more than data collection activity for gathering parameters using a well-known conventional computer components and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself.
Further, the claim limitation “sending the first local measurement value  summary to a central computing device”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of sending information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  As shown in the prior art, Rajasegarar (Pages 1-4), and Bezdek (Pages 518, 522-524), both show that sending the first local measurement value summary to a central computing device is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, such that it amounts to no more than sending data using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a  practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are recited at a high level of generality, such as there is no specific industrial machine being recited and no specific practical actions or services are performed after determining an anomalous measurement value. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.


4. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 A method comprising: 
 	obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured; 
 	generating, over the first period of time by the computing device based on the first plurality of measurement values, a first local measurement value summary of the measurement values, the first local measurement value summary having a bounded physical size and being configured to maintain a summarization of the first plurality of measurement values; 
 	sending the first local measurement value summary to a central computing device; 
 	receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; 
 	obtaining, by the computing device, a new measurement value of the first item; and 
 	determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary, wherein determining whether the new measurement value is an anomalous measurement value comprises querying the global combined measurement value summary based on the new measurement value.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “generating, over the first period of time… based on the first plurality of measurement values, a first local measurement value summary of the measurement values, the first local measurement value summary having a bounded physical size and being configured to maintain a summarization of the first plurality of measurement values;…determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary, wherein determining whether the new measurement value is an anomalous measurement value comprises querying the global combined measurement value summary based on the new measurement value” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
 	Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. In particular, the additional elements in the claim are only obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured; sending the first local measurement value summary to a central computing device; receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; and obtaining, by the computing device, a new measurement value of the first item. The limitations “obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured…, receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; and obtaining, by the computing device, a new measurement value of the first item” are recited at a high level of generality, and are considered to be insignificant data gathering steps. As shown in the prior art, Rajasegarar, (Pages 1-4), and Bezdek (Pages 518, 522-524), both show that obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured…, receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; and obtaining, by the computing device, a new measurement value of the first item, are nothing more than data collection activity for gathering parameters using a well-known conventional computer components and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself.
In addition, the claim limitation “sending the first local measurement value summary to a central computing device”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of sending information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  As shown in the prior art, Rajasegarar (Pages 1-4), and Bezdek (Pages 518, 522-524), both show that sending the first local measurement value summary to a central computing device is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, such that it amounts to no more than sending data using a generic computer components.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured; sending the first local measurement value summary to a central computing device; receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries; and obtaining, by the computing device, a new measurement value of the first item, are recited in a high level of generality, and are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2, 9, 17, 19, and 20, the claims are rejected with the same rationale as in claim 1.
Dependent claims 3-4, 6-7, 10, 13-14, and 18, add further details of the identified abstract idea.  The claims are not patent eligible.
Dependent claim 5, adds the additional element of “sending an alert that indicates that the new measurement value is an anomalous measurement value to a destination”. The step of “sending an alert that indicates that the new measurement value is an anomalous measurement value to a destination” is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. 
 Further, the limitation “determining that the new measurement value is an anomalous measurement value”, is further details of the identified abstract idea.  
The claim is directed to an abstract idea. 
  	Dependent claim 8, adds the additional elements of “receiving, by the computing device from the central computing device, a request to provide the first local measurement value summary to the central computing device; and in response to the request, sending the first local measurement value summary to the central computing device”. These limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that they amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. 
Dependent claim 11, adds the additional elements of “wherein the first item being measured comprises a fluid, and further comprising obtaining the first plurality of measurement values of the first item being measured comprises obtaining, from a sensor, a first plurality of sensor values that quantify an attribute of the fluid”. These limitations are recited at a high level of generality, and are considered to be insignificant data gathering steps using generic sensor. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea.
 Dependent claim 12, adds the additional element of “wherein the fluid comprises a body of water”. This limitation is recited at a high level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. 
 	Independent claims 15 and 16, the claims are rejected with the same rationale as in claim 1. 
	

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-5, 7-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasegarar et al. “Distributed Anomaly Detection In Wireless Sensor Networks”, 2006 (hereinafter, Rajasegarar), in view of Bezdek et al.  “Centered Hyperspherical and Hyperellipsoidal One-Class Support Vector Machines for Anomaly Detection in Sensor Networks”, 2010 (hereinafter, Bezdek), in further view of US 2017/0103103 (hereinafter, Nixon).

9.  	Regarding claim 1, Rajasegarar discloses a method comprising: 
 	obtaining, by a computing device over a first period of time, a first plurality of measurement values of a first item being measured (page 4, column 1, section 4. Evaluation: sensor measurements collected… in every five minute interval, each sensor node recorded);
 	generating, over the first period of time by the computing device based on the first plurality of measurement values, a first local measurement value summary of the measurement values, the first local measurement value summary having a bounded physical size and being configured to maintain a summarization of the first plurality of measurement values  (page 1, column 2, par. 2: sensor nodes can report cluster summaries, rather than individual measurement…[Further], page 3, section 3.1. Data Conditioning and section 3.2: Each sensor node si computes the following information on its local data vectors Xi, Linear sum LLSi … and the linear sum of squares LLSSi ..of the local data vectors, Number of Local data vectors LNi , Vector of maximum xi mas and minimum xi min values for each attribute of the local data Xi. See also page 2, section 3, and Fig. 2b);
 	sending the first local measurement value summary to a central computing device (page 3, section 3.1. Data Conditioning: Each sensor node si sends the above information LLSi , LLSSi , LNi , xi max, xi min ) to the gateway node sg (i.e., central computing device). See also section 3);
 	receiving, by the computing device from the central computing device, a global combined measurement value summary, the global combined measurement value summary comprising the first local measurement value summary and one or more other local measurement value summaries (page 3, section 3.1. Data Conditioning: Gateway node sg collects the above local information from the children nodes and computes the global data conditioning parameters…[and] Gateway node sg , then sends the global conditioning parameters to all children (i.e., computing device). See also section 3);
 and 
 	determining whether the measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary (page 3, section 3.1. Data Conditioning: Each local node si uses these global conditioning parameters to condition its local data. See also section 3).
 	Rajasegarar does not disclose:
 	obtaining a new measurement value of the first item; and determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary.  
 	However, Bezdek discloses:
 	 obtaining a new measurement value of the first item; and determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary (page 522, column 2:  at every time interval, each sensor sj in a set of sensor nodes measures a data vector…After a window of n measurements, each sj  has collected a set of measurement vectors… Children nodes compare the norms of their data vectors with the global radius Rg and classify them as globally anomalous or normal. A data vector xi  is identified as globally anomalous if its norm K (xi, xi)>R2g), where at every time interval, each sensor sj in a set of sensor nodes measures a data vector is interpreted as equivalent to  obtaining a new measurement value of the first item,
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar to use obtaining a new measurement value of the first item; and determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary as taught by Bezdek. The motivation for doing so would have been in order to determine anomalous when receiving a new sensed data at every time interval (Bezdek, page 522).
 	Rajasegarar discloses generating first local measurement value summary and receiving global combined measurement value summary and determining whether the measurement value is an anomalous measurement value (see, pages 2-4). Further, Bezdek disclose obtaining a new measurement value of the first item; and determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value (see, pages 521-522, Fig. 2). 
 	Rajasegarar in view of Bezdek does not disclose:
 	querying the measurement value based on the new measurement value.  
 	However, Nixon discloses:
 	 querying the measurement value based on the new measurement value ([0086], [0125], [0256], [0335], [0363], [0382], and Figs. 6A-6E, 7G).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek to use querying the measurement value based on the new measurement value as taught by Nixon. One would have been motivated to do so in order to apply the querying measurement value methodology of a distributed sensor system as known in the art and as taught by Nixon in a distributed sensor network process such as that of Rajasegarar and Bezdek, thereby analyzing sensor data and determining anomalous efficiently (Nixon, [0322], [0335]).

10.	Regarding claims 16 and 19, the claims are rejected with the same rationale as in claim 1.

11.	Regarding claim 2, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar further discloses obtaining, by the computing device over a second period of time, a second plurality of measurement values of the first item being measured (page 4, column 1, section 4. Evaluation: sensor measurements collected… in every five minute interval, each sensor node recorded);
  	generating, by the computing device based on the second plurality of measurement values, a second local measurement value summary of the measurement values, the second local measurement value summary configured to maintain a summarization of the second plurality of measurement values (page 2, section 3. Anomaly Detection: distribute the anomaly detection process to all sensors in the network. In this approach, at every time window of m measurements the following operations are performed... Each sensor node performs the clustering operation on its own local data Xi and produces the clusters Ci….[Further], page 1, column 2, par. 2: sensor nodes can report cluster summaries, rather than individual measurement. See also page 3, section 3.1., and Fig. 2b);
  	determining whether the measurement value of the first item is an anomalous measurement value based on the global combined measurement value summary and the second local measurement value summary (page 2, section 3. Anomaly Detection: the parent node sp combine its clusters Cp with the cluster C…from its immediate children and forms a combined set of clusters...The parent node sp merges the combined cluster set to produced merged cluster set…This process continues recursively up to the gateway node, where an anomaly detection algorithm is applied to its merged clusters to identify the anomalous cluster set….[Further], page 1, column 2, par. 2: sensor nodes can report cluster summaries, rather than individual measurement. See also page 3, section 3.1., and Fig. 2b). 
 	Further, Nixon discloses obtaining a new measurement value ([0086], [0335], [0363], [0382], and Figs. 6A-6E, 7G).  
 	Rajasegarar in view of Nixon does not disclose:
 	 obtaining a new measurement value of the first item, and determining whether the new measurement value of the first item is an anomalous measurement value based on the global combined measurement value summary and the second local measurement value summary.  
 	However, Bezdek discloses:
 	 obtaining a new measurement value of the first item, and determining whether the new measurement value of the first item is an anomalous measurement value based on the global combined measurement value summary and the second local measurement value summary (page 522, column 2:  at every time interval, each sensor sj in a set of sensor nodes measures a data vector…After a window of n measurements, each sj  has collected a set of measurement vectors… Children nodes compare the norms of their data vectors with the global radius Rg and classify them as globally anomalous or normal. A data vector xi  is identified as globally anomalous if its norm K (xi, xi)>R2g). 
 	Bezdek also discloses generating first local measurement value summary and receiving global combined measurement value summary (pages 521-522, Fig. 2). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Nixon to use obtaining a new measurement value of the first item; and determining whether the new measurement value of the first item is an anomalous measurement value based on the global combined measurement value summary and the second local measurement value summary as taught by Bezdek. The motivation for doing so would have been in order to determine anomalous when receiving a new sensed data at every time interval (Bezdek, page 522).

12.	Regarding claim 17, the claim is rejected with the same rationale as in claim 2.

13.	Regarding claim 3, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 2 as disclosed above. 
 	Rajasegarar further discloses for each measurement value of the second plurality of measurement values: modifying the global combined measurement value summary based on the measurement value; and modifying the second local measurement value summary based on the measurement value (page 4, column 1, section 4. Evaluation: sensor measurements collected… in every five minute interval, each sensor node recorded….page 2, section 3. Anomaly Detection: distribute the anomaly detection process to all sensors in the network. In this approach, at every time window of m measurements the following operations are performed: Each sensor node performs the clustering operation on its own local data Xi and produces the clusters Ci,. Sensor node sends the sufficient statistics of its cluster to its immediate parent.. The parent node sp combines its clusters with the clusters from its immediate children…The parent node sp merges the combined cluster set to produced merged cluster set…This process continues recursively up to the gateway node, where an anomaly detection algorithm is applied to its merged clusters to identify the anomalous cluster set. See also page 3, section 3.1., and Fig. 2b). See also Bezdek (page 522, column 2).  
  	
14.	Regarding claim 4, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 2 as disclosed above. 
 	Rajasegarar further discloses for each measurement value of the second plurality of measurement values: combining the global combined measurement value summary with the second local measurement value summary to generate a new combined measurement value summary (page 4, column 1, section 4. Evaluation: sensor measurements collected… in every five minute interval, each sensor node recorded….page 2, section 3. Anomaly Detection: distribute the anomaly detection process to all sensors in the network. In this approach, at every time window of m measurements the following operations are performed: Each sensor node performs the clustering operation on its own local data Xi and produces the clusters Ci,. Sensor node sends the sufficient statistics of its cluster to its immediate parent.. The parent node sp combines its clusters with the clusters from its immediate children…The parent node sp merges the combined cluster set to produced merged cluster set. See also page 3, section 3.1., and Fig. 2b). See also Bezdek (page 522, column 2). 
 	Rajasegarar in view of Nixon does not disclose:
 	determining whether the new measurement value is an anomalous measurement value based on the new combined measurement value summary.
 	However, Bezdek discloses:
 	 determining whether the new measurement value is an anomalous measurement value based on the new combined measurement value summary (page 522, column 2:  at every time interval, each sensor sj in a set of sensor nodes measures a data vector…After a window of n measurements, each sj  has collected a set of measurement vectors… Children nodes compare the norms of their data vectors with the global radius Rg and classify them as globally anomalous or normal. A data vector xi  is identified as globally anomalous if its norm K (xi, xi)>R2g).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Nixon to use determining whether the new measurement value is an anomalous measurement value based on the new combined measurement value summary as taught by Bezdek. The motivation for doing so would have been in order to determine anomalous when receiving a new sensed data at every time interval (Bezdek, page 522).

15.	Regarding claim 5, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar in view of Bezdek further disclose determining that the new measurement value is an anomalous measurement value (see, Rajasegarar (pages 2-3),  Bezdek (page 522)). 
 	Rajasegarar in view of Bezdek does not disclose:
 	sending an alert that indicates that the new measurement value is an anomalous measurement value to a destination.  
 	However, Nixon discloses:
 	 sending an alert that indicates that the new measurement value is an anomalous measurement value to a destination ([0335], [0417]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek to use sending an alert that indicates that the new measurement value is an anomalous measurement value to a destination as taught by Nixon. The motivation for doing so would have been in order to present an interactive visualization to a user upon detecting an anomaly (Nixon, [0417]).

16.	Regarding claim 7, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar further discloses wherein the first local measurement value summary remains a fixed size over the first period of time irrespective of a number of measurements (page 3, column 2, section 3.2. Clustering Algorithm).

17.	Regarding claim 8, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar further discloses receiving the first local measurement value summary [from] the central computing device; and sending the first local measurement value summary to the central computing device [by the computing device] (page 3, section 3.1. Data Conditioning: Each sensor node si sends the above information LLSi , LLSSi , LNi , xi max, xi min ) to the gateway node sg…[and] Gateway node sg , then sends the global conditioning parameters to all children). Rajasegarar in view of Bezdek in view of Nixon disclose sending, by the computing device to the central computing device, local measurement value summary, and receiving a current global combined measurement value summary from the central computing device as disclosed above. Rajasegarar in view of Bezdek in view of Nixon does not disclose receiving, by the computing device from the central computing device, a request to provide the first local measurement value summary; and in response to the request, sending the first local measurement value summary to the central computing device. However, receiving a request to provide the first local measurement value summary; and in response to the request, sending the first local measurement value summary to the central computing device would have been obvious to one ordinary skill in the art based on the teaching of Rajasegarar in view of Bezdek in view of Nixon.

18.	Regarding claim 9, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar further discloses determining, by the computing device at a point in time subsequent to determining whether the measurement value is an anomalous measurement value, that the computing device has recently initiated (page 4, column 1, section 4. Evaluation: sensor measurements collected… in every five minute interval, each sensor node recorded….page 2, section 3. Anomaly Detection: distribute the anomaly detection process to all sensors in the network. In this approach, at every time window of m measurements the following operations are performed….[Further], page 3, section 3.1. Data Conditioning: Gateway node sg collects the above local information from the children nodes and computes the global data conditioning parameters…[and] Gateway node sg , then sends the global conditioning parameters to all children (i.e., computing device. Each local node si uses these global conditioning parameters to condition its local data. See also section 3, and Fig. 2b); 
 	receiving, by the computing device from the central computing device, the current global combined measurement value summary (page 3, section 3.1. Data Conditioning: Gateway node sg , then sends the global conditioning parameters to all children (i.e., computing device).
 	Further, Nixon discloses obtaining a new measurement value ([0086], [0335], [0363], [0382], and Figs. 6A-6E, 7G).  
 	Rajasegarar in view of Nixon does not disclose:
 	determining whether the new measurement value is an anomalous measurement value, sending, by the computing device to the central computing device, a request for a current global combined measurement value summary; obtaining, by the computing device, a measurement value of the first item; and determining whether the measurement value is an anomalous measurement value based at least partially on the current global combined measurement value summary.
 	However, Bezdek discloses:
 	 determining whether the measurement value is an anomalous measurement value; obtaining, by the computing device, a measurement value of the first item; and determining whether the measurement value is an anomalous measurement value based at least partially on the current global combined measurement value summary (page 522, column 2:  at every time interval, each sensor sj in a set of sensor nodes measures a data vector…After a window of n measurements, each sj  has collected a set of measurement vectors… Children nodes compare the norms of their data vectors with the global radius Rg and classify them as globally anomalous or normal. A data vector xi  is identified as globally anomalous if its norm K (xi, xi)>R2g). Rajasegarar in view of Bezdek in view of Nixon disclose sending, by the computing device to the central computing device, local measurement value summary, and receiving a current global combined measurement value summary from the central computing device as disclosed above. Rajasegarar in view of Bezdek does not disclose sending, by the computing device to the central computing device, a request for a current global combined measurement value summary. However, sending, by the computing device to the central computing device, a request for a current global combined measurement value summary would have been obvious to one ordinary skill in the art based on the teaching of Rajasegarar in view of Bezdek in view of Nixon.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Nixon to use determining whether the new measurement value is an anomalous measurement value, sending, by the computing device to the central computing device, a request for a current global combined measurement value summary; obtaining, by the computing device, a measurement value of the first item; and determining whether the measurement value is an anomalous measurement value based at least partially on the current global combined measurement value summary as taught by Bezdek. The motivation for doing so would have been in order to determine anomalous when receiving a new sensed data at every time interval (Bezdek, page 522).

19.	Regarding claim 10, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar further discloses wherein the first plurality of measurement values are obtained periodically over the first period of time (page 4, column 1, section 4. Evaluation).

20.  	Regarding claim 15, Rajasegarar discloses a method comprising: 
 	obtaining, by a computing device, a global combined measurement value summary, the global combined measurement value summary comprising a combined measurement value summary of a plurality of measurement values taken by a plurality of other computing devices measuring a first type of item (page 3, section 3.1. Data Conditioning: Gateway node sg collects the local information from the children nodes and computes the global data conditioning parameters…[and] Gateway node sg , then sends the global conditioning parameters to all children (i.e., computing device). See also section 3);
 and 
 	determining whether the measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary (page 3, section 3.1. Data Conditioning: Each local node si uses these global conditioning parameters to condition its local data. See also section 3).
 	Rajasegarar does not disclose:
 	obtaining, by the computing device, a measurement value of an item of the first type; determining whether the measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary; wherein determining whether the measurement value is an anomalous measurement value comprises querying the global combined measurement value summary based on the measurement value, and in response to determining that the measurement value is an anomalous measurement value, communicating an alert.  
 	However, Bezdek discloses:
 	 obtaining, by the computing device, a measurement value of an item of the first type; determining whether the measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary (page 522, column 2:  at every time interval, each sensor sj in a set of sensor nodes measures a data vector…After a window of n measurements, each sj  has collected a set of measurement vectors… Children nodes compare the norms of their data vectors with the global radius Rg and classify them as globally anomalous or normal. A data vector xi  is identified as globally anomalous if its norm K (xi, xi)>R2g). 
 	Bezdek also discloses obtaining a global combined measurement value summary (pages 521-522, Fig. 2). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar to use obtaining, by the computing device, a measurement value of an item of the first type; determining whether the measurement value is an anomalous measurement value based at least partially on the global combined measurement value summary as taught by Bezdek. The motivation for doing so would have been in order to determine anomalous when receiving a new sensed data at every time interval (Bezdek, page 522).
 	Rajasegarar in view of Bezdek disclose obtaining a global combined measurement value summary, the global combined measurement value summary and determining whether the new measurement value is an anomalous measurement value based at least partially on the global combined measurement value (see, Rajasegarar pages 2-4) and  Bezdek ( pages 521-522, Fig. 2). 
 	Rajasegarar in view of Bezdek does not disclose:
 	querying the measurement value based on the measurement value, and in response to determining that the measurement value is an anomalous measurement value, communicating an alert.  
 	However, Nixon discloses:
 	 querying the measurement value based on the new measurement value ([0086], [0125], [0256], [0335], [0363], [0382], and Figs. 6A-6E, 7G), and in response to determining that the measurement value is an anomalous measurement value, communicating an alert ([0417]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek to use querying the measurement value based on the new measurement value and in response to determining that the measurement value is an anomalous measurement value, communicating an alert as taught by Nixon. One would have been motivated to do so in order to apply the querying measurement value methodology of a distributed sensor system as known in the art and as taught by Nixon in a distributed sensor network process such as that of Rajasegarar and Bezdek, thereby analyzing sensor data and determining anomalous efficiently (Nixon, [0322], [0335]).

21.	Regarding claim 18, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar further discloses wherein the first processor device is further to determine, based on a timer, that the first local measurement value summary is to be sent to the central computing device (page 1. Section 2, and page 4, column 1, section 4. Evaluation).

22.	Regarding claim 20, Rajasegarar in view of Bezdek in view of Nixon disclose the system of claim 19 as disclosed above. 
 	Rajasegarar further discloses the central computing device comprising: a third memory; and a third processor device coupled to the third memory to: receive the first local measurement value summary and the second local measurement value summary; (page 3, section 3.1. Data Conditioning: Each sensor node si sends the above information LLSi , LLSSi , LNi , xi max, xi min ) to the gateway node sg (i.e., central computing device). See also section 3);
 	combine the first local measurement value summary and the second local measurement value summary into the global combined measurement value summary; and send the global combined measurement value summary to the first computing device and to the second computing device for use in determining measurement values that are not desired measurement values (page 3, section 3.1. Data Conditioning: Gateway node sg collects the above local information from the children nodes and computes the global data conditioning parameters…[and] Gateway node sg , then sends the global conditioning parameters to all children (i.e., computing device)…. Each local node si uses these global conditioning parameters to condition its local data. See also section 3).  Bezdek also discloses combine the first local measurement value summary and the second local measurement value summary into the global combined measurement value summary and determining measurement values that are not desired measurement values (page 522, column 2:  at every time interval, each sensor sj in a set of sensor nodes measures a data vector…After a window of n measurements, each sj  has collected a set of measurement vectors… Children nodes compare the norms of their data vectors with the global radius Rg and classify them as globally anomalous or normal. A data vector xi  is identified as globally anomalous if its norm K (xi, xi)>R2g).
 

23.	Claims 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasegarar, in view of Bezdek, in further view of Nixon, in further view of BahenaTapia et al. US 20200364607 (hereinafter, BahenaTapia).

24.	Regarding claim 6, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar in view of Bezdek further discloses determining that the new measurement value is an anomalous measurement value (see, Rajasegarar (pages 2-3),  Bezdek (page 522), Nixon [0335]). 
 	Rajasegarar in view of Bezdek in view of Nixon does not disclose:
 	wherein the first local measurement value summary comprises a t-digest, and the global combined measurement value summary comprises a t-digest.  
 	However, BahenaTapia discloses:
 	 wherein the first local measurement value summary comprises a t-digest, and the global combined measurement value summary comprises a t-digest ([0034], [0069], [0091]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek in view of Nixon to use wherein the first local measurement value summary comprises a t-digest, and the global combined measurement value summary comprises a t-digest as taught by BahenaTapia. The motivation for doing so would have been in order to determine statistical values within the dataset with high accuracy (BahenaTapia, [0034]).

25.	Regarding claim 13, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above.  
 	Rajasegarar in view of Bezdek in view of Nixon does not disclose:
 	wherein the first item being measured comprises a response time of a computing environment resource, and further comprising obtaining the first plurality of measurement values of the first item being measured comprises determining a first plurality of response times associated with the computing environment resource.
	However, BahenaTapia discloses:
 	 wherein the first item being measured comprises a response time of a computing environment resource, and further comprising obtaining the first plurality of measurement values of the first item being measured comprises determining a first plurality of response times associated with the computing environment resource ([0104]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek in view of Nixon to use wherein the first item being measured comprises a response time of a computing environment resource, and further comprising obtaining the first plurality of measurement values of the first item being measured comprises determining a first plurality of response times associated with the computing environment resource as taught by BahenaTapia. The motivation for doing so would have been in order to integrate the anomaly detection system with a database management system to detect anomalous query behavior (BahenaTapia, [0104]).

26.	Regarding claim 14, Rajasegarar in view of Bezdek in view of Nixon in view of  BahenaTapia disclose the method of claim 13 as disclosed above.  
 	Rajasegarar in view of Bezdek does not disclose:
 	wherein the computing environment resource comprises one of an application and a database.
	However, Nixon discloses:
 	 wherein the computing environment resource comprises one of an application and a database (0030]). 
 	BahenaTapia also discloses an application and a database ([0104]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek to use wherein the computing environment resource comprises one of an application and a database as taught by Nixon. The motivation for doing so would have been in order to integrate the anomaly detection system with a database management system to detect anomalous query behavior (Nixon, [0030], [0335]).

27.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasegarar, in view of Bezdek, in view of Nixon, in further view of Johnson et al. US 20200331772  (hereinafter, Johnson).

28.	Regarding claim 11, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar in view of Bezdek in view of Nixon does not disclose:
 	wherein the first item being measured comprises a fluid, and further comprising obtaining the first plurality of measurement values of the first item being measured comprises obtaining, from a sensor, a first plurality of sensor values that quantify an attribute of the fluid.  
 	However, Johnson discloses:
 	wherein the first item being measured comprises a fluid, and further comprising obtaining the first plurality of measurement values of the first item being measured comprises obtaining, from a sensor, a first plurality of sensor values that quantify an attribute of the fluid (Abstract, [0076]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek in view of Nixon to use wherein the first item being measured comprises a fluid, and further comprising obtaining the first plurality of measurement values of the first item being measured comprises obtaining, from a sensor, a first plurality of sensor values that quantify an attribute of the fluid as taught by Johnson. The motivation for doing so would have been in order to monitoring anomaly from different network systems, such as water monitoring system  (Johnson Abstract).

29.	Regarding claim 12, Rajasegarar in view of Bezdek in view of Nixon disclose the method of claim 1 as disclosed above. 
 	Rajasegarar in view of Bezdek in view of Nixon does not disclose:
 	wherein the fluid comprises a body of water.  
 	However, Johnson discloses:
 	wherein the fluid comprises a body of water (Abstract, [0076]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rajasegarar in view of Bezdek in view of Nixon to use wherein the fluid comprises a body of water as taught by Johnson. The motivation for doing so would have been in order to monitoring anomaly from different network systems, such as water monitoring system  (Johnson Abstract).


Conclusion
30.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2857